705 S.E.2d 347 (2010)
STATE
v.
Andrew Darrin RAMSEUR.
No. 388A10.
Supreme Court of North Carolina.
November 15, 2010.
Benjamin Dowling-Sender, Assistant Appellate Defender, for Andrew Darrin Ramseur.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.
The following order has been entered on the motion filed on the 15th of November 2010 by Defendant for Extension of Time to Deliver Trial Transcripts:
"Motion Allowed by order of the Court in conference this the 15th of November 2010."
Court reporter shall have up to and including the 10th day of December 2010 to prepare and deliver transcript to counsel.